DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               D.P., the father,
                                  Appellant,

                                      v.

              DEPARTMENT OF CHILDREN AND FAMILIES
                     and GUARDIAN AD LITEM,
                            Appellees.

                                No. 4D20-753

                           [October 20, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 16-5140CJDP.

  Roger Ally of Law Offices of Roger Ally, P.A., Miami, for appellant.

    Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Children’s Legal Services, Fort Lauderdale,
for appellee, Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Appellate Division, Statewide Guardian ad Litem
Office, Tallahassee, for appellee, Guardian ad Litem.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.


                           *           *           *

  Not final until disposition of timely filed motion for rehearing.